Citation Nr: 0723125	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-26 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in which the RO denied the benefit sought on 
appeal.  The appellant, who had active service from November 
1988 to July 1990, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A back disorder was not manifested during service and is 
not shown to be causally or etiologically related to service.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for residuals of a back injury 
(hereinafter referred to as a "back disorder"), VA has met 
all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).

Prior to the adjudication of the appellant's claim, a letter 
dated in October 2004 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The October 
2004 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The Board acknowledges that 
the appellant was not afforded a VA examination in connection 
with his claim.  However, in light of the lack of objective 
medical evidence indicating that the appellant experienced an 
incident or injury in service that can be related to his 
current diagnoses of lumbar strain or polyarthragia, such an 
examination is not necessary. See 38 C.F.R. § 3.159(c)(4).     

Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

B.  Law and Analysis 

In this case, the appellant asserts that he injured his back 
at the T-4 area between March 1989 and June 1989, during his 
period of basic training. See December 2006 BVA hearing 
transcript, p. 3.  He testified that he did not report this 
injury to his commanding officers because he saw how other 
people who complained of injuries in service were treated; 
and he did not want to be viewed in this way. Id., 
pgs. 3-4.  He reported that after he injured his back in 
service, he experienced symptomatology that consisted of 
redness, soreness and some limitation of motion.  Id., pgs. 
4-5.  He testified that he continued to experience this 
symptomatology after he separated from service; and as such, 
he should be granted service connection. Id., pgs. 4-5; 
September 2004 application for compensation (appellant 
reported that he experienced minor and major back pain since 
his separation from service).  While viewing the evidence in 
the light most favorable to the appellant in this case, the 
Board finds that the more persuasive and credible evidence 
does not support the assertion that the appellant's current 
back disorder is related to his military service.  As such, 
the appellant's appeal must be denied.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  When all the evidence is assembled, the VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event; or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With regard to the first element necessary for a grant of 
service connection (medical evidence of a current 
disability), the medical evidence of record indicates that 
the appellant has current diagnoses of lumbar strain and 
polyarthragia. See July 2004 VA medical records.  These 
diagnoses constitute a current disability for VA purposes and 
fulfill the requirements of the first element for service 
connection.  

With regard to the second element necessary for a grant of 
service connection (an in-service occurrence or injury), the 
appellant's service medical records do not reflect any 
references to complaints, treatment or diagnoses regarding 
back problems or pain.  The appellant does not dispute the 
information contained in his service medical file.  Rather, 
in addressing the lack of corroborating medical evidence 
contained in his service medical records, the appellant 
testified that although he injured his back in service, he 
did not seek medical treatment during service because he was 
afraid of how he would be perceived by his superiors. 
December 2006 BVA hearing transcript, p. 3.  Contrary to the 
appellant's assertions, however, a review of his service 
medical file indicates that the appellant sought medical 
treatment for various other medical problems during his 
period of service, including the time frame in which he 
allegedly injured his back.  

In this regard, the Board observes that the appellant's 
service file contains records documenting medical treatment 
for (among other things) right thumb problems (January 1989 
service medical records), right ankle problems (February 1989 
and March 1989 service medical records), leg pain (April 1989 
and December 1989 service medical records), hemorrhoids (June 
1989 service medical records), cold symptoms (August 1989 
service medical records), blisters (September 1989 service 
medical records) and warts of the left foot (April 1990 
service medical records).  However, the records make no 
reference to any back symptomatology during the appellant's 
period of service.  It seems logical to the Board that if the 
appellant had experienced the back symptomatology he contends 
occurred in service, he would have sought medical treatment 
and such symptomatology would have been documented in light 
of the appellant's actions in seeking medical treatment for 
other medical complaints.  As such, the Board finds that the 
appellant's service medical records are not consistent with 
his testimony.

Regardless, even if the Board relies solely upon the 
appellant's testimony and assumes that he experienced some 
back pain in service for which he did not receive medical 
treatment, the Board would still have to find that the 
appellant's service medical records ultimately do not support 
his claim because they show that the appellant was physically 
examined prior to his separation from service and this 
examination was normal.  Specifically, the Board observes 
that the appellant's service file contains a June 1990 
medical examination report which reflects that a clinical 
evaluation of the appellant's spine and other musculoskeletal 
body parts was performed. See June 1990 report of medical 
examination.  Other than notations regarding the appellant's 
skin, no physical abnormalities or problems were noted on the 
examination report. Id.  The report does not reflect that the 
appellant complained of back problems during his period of 
service or at the time of his separation from service; nor 
does it reference any type of back disorder upon separation.  
In fact, the appellant denied in the medical history portion 
of the examination that he either currently or previously 
experienced recurrent back pain. See June 1990 report of 
medical history (the appellant marked the answer "no" in 
response to the question "have you ever had or have you now 
- recurrent back pain").  The Board finds the appellant's 
response to the question above to be particularly notable in 
light of the fact that he answered "yes" thirteen times in 
response to inquiries about other symptomatology he 
experienced prior to or during his period of service (i.e., 
the appellant indicated that he experienced swollen or 
painful joints, frequent or severe headaches, eye trouble, 
chronic or frequent colds, etc . . .).  

Thus, even if the appellant experienced the back 
symptomatology in service that he reports, this 
symptomatology was apparently acute and transitory in nature 
since it appears to have completely resolved by the time the 
appellant separated from service.  Therefore, the appellant's 
service records do not provide evidence supportive of the 
appellant's claim that he injured his back in service.  As 
such, the Board finds that the second element of the service 
connection test has not been met in this case.  

Additional evidence against the appellant's claim consists of 
post-service medical records dated from August 1997 to August 
2004	 contained in the claims file.  Of interest to the Board 
is an August 1997 private medical record which appears to be 
an employment physical examination report pertaining to the 
appellant.  This examination report does not reflect 
complaints or findings associated with any back 
symptomatology or a back disorder.  In addition, the 
examination report contains a medical history provided by the 
appellant in which he indicated that he did not have a 
history of either head or spinal injuries. See August 1997 
completed physical examination form.  

The first post-service medical records actually documenting 
complaints of back pain contained in the claims file are 
dated in June 2001, over ten years after the appellant 
separated from service. See private medical records dated in 
June 2001.  These records reveal that the appellant sought 
medical treatment for back pain he asserted began in May 2001 
as a result of lifting his father. Id.  A physical 
examination was performed in light of the appellant's 
complaints; and the appellant was subsequently diagnosed with 
lumbalgia (i.e., low back pain) and radiculitis.  
X-rays were ordered, which showed no significant findings 
radiolgraphically. See June 2001 private radiology report.  
The appellant was then afforded a nerve conduction study, the 
report of which reveals an expanded medical history provided 
by the appellant. See June 2001 private electrodiagnostic 
report.  

During the appellant's June 2001 nerve conduction study, the 
appellant reported that he actually began experiencing low 
back pain with associated numbness, tingling and weakness as 
a result of an automobile accident that had occurred 
approximately six months before. Id.  The appellant indicated 
that his back pain had been exacerbated approximately three 
months after the accident as a result of lifting his father. 
Id. ("Onset occurred approximately 6 months previously 
resulting from an auto accident injury.  Exacerbation 
occurred about 3 months previously resulting from lifting his 
father").  The Board observes that the appellant did not 
report to either his electrodiagnostic test physician or his 
primary care physician that he had problems with his back 
prior to his post-service automobile accident. Id.; see also 
June 2001 private radiology report (clinical history noted in 
the appellant's June 2001 radiology report was that of low 
back pain that radiated down both legs secondary to lifting).  
He specifically did not report that he either injured his 
back in service or had experienced back pain on-and-off since 
service.  The appellant's nerve conduction study was found to 
be abnormal; and as such, an MRI and a Diagnostic Ultrasound 
Gluts were recommended. See June 2001 private 
electrodiagnostic report.  The appellant then underwent an 
ultrasound of the thoracic region in September 2001, the 
results of which were found to be within normal limits. See 
September 2001 private report.  

The appellant was seen again in September 2001 and October 
2001 in connection with complaints of back pain. See 
September 2001 and October 2001 private medical records.  
Additional x-rays of his thoracic spine were taken in light 
of the upper back pain that the appellant had been 
experiencing on-and-off for a couple of months. See October 
2001 private radiology report.  They were found to be normal.  
Thereafter, the appellant was examined in connection with a 
pre-employment physical in March 2002.  At that time, his 
upper-back, lower-back and extremities were all found to be 
normal. See March 2002 private medical records.  However, VA 
medical records dated from March 2002 to August 2004 reveal 
continued references to back pain experienced by the 
appellant.  

The appellant's VA medical records indicate that he was seen 
in June 2004 for an episode of acute back pain.  At that 
time, the appellant reported a history of low back pain and 
indicated that it had worsened on that particularly day due 
to his participation in a basketball activity.  A physical 
examination revealed that the appellant had tenderness to 
palpation of the mid-to-low back.  He was diagnosed with back 
pain likely due to a back strain. See June 2004 VA medical 
records; see also July 2004 VA medical records (appellant 
diagnosed with a lumbar strain).  The appellant was then seen 
in July 2004 with complaints of numbness and tingling of the 
left leg from the buttock to the left foot which he contended 
had existed for years. July 2004 VA medical records.  A 
physical examination revealed that the appellant had a good 
range of motion of the lumbar spine.  X-rays of the 
appellant's lumbar spine were ordered and found to be 
negative. Id.; August 2004 VA medical records.  The appellant 
was subsequently assessed with polyarthragia. 

Thus, a review of the above-referenced medical records 
indicate that the appellant first experienced back pain in 
approximately December 2000 or January 2001 in connection 
with his post-service automobile accident rather than an 
incident in service. See also August 2002 VA medical records 
(The appellant reported a past history that was significant 
for chronic back pain of 3 years duration and that he had 
been in a motor vehicle accident three years before).  The 
appellant acknowledges that he was involved in an automobile 
accident post-service, but contends that this accident did 
not cause his back disorder but rather aggravated the back 
disorder he manifested in service. December 2006 BVA hearing 
transcript, pgs. 8-9.  In addition, the appellant testified 
that contrary to the evidence contained in his post-service 
medical records, he has continued to experience worsening 
back pain since his separation from service. Id., pgs. 4-5.  
He reported that he received medical treatment from a Florida 
provider "on-and-off" in connection with his back pain from 
approximately 1998 to 2000; however, he could not provide any 
information in terms of a name or location of this provider 
in order for medical records to be requested. Id., p. 7.  As 
to the lack of post-service medical evidence supportive of 
his claim, the appellant testified that he did not seek 
additional treatment for his back disorder due to a lack of 
health insurance benefits and his lack of knowledge regarding 
entitlement to VA health benefits. Id., pgs. 7, 10; July 2004 
statement in support of claim.   

While the testimony discussed above is evidence that the 
appellant subjectively experienced some type of back 
symptomatology in service and post-service, it is 
insufficient evidence upon which to grant service connection 
in this case since the appellant has not been shown to have 
the requisite training or expertise to offer an opinion that 
requires medical expertise such as (1) the medical diagnosis 
pertaining to the appellant's back pain in service or 
subsequent to service or (2) any relationship between the 
appellant's post-service back pain and the purported back 
pain in service. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In addition, the appellant has not been shown to 
have the medical expertise to address the question of whether 
his current diagnoses might be exclusively related to his 
post-service automobile accident rather than any incident or 
event in service.  Thus, his testimony does not provide 
medical nexus evidence in support of the claim.  

Therefore, although there is medical evidence of a current 
back disability in this case, the dispositive factors in 
evaluating the appellant's claim is that there is no 
competent medical evidence of record indicating that the 
appellant experienced an incident in service that is linked 
to his current back diagnoses.  All competent medical 
evidence of record indicates that the appellant's current 
back disorder is exclusively related to his post-service 
automobile accident, an incident that occurred approximately 
ten years after the appellant separated from service.  Absent 
evidence of an injury in service and a medical nexus, the 
appellant's claim must be denied.   

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection, for the reasons discussed above.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not applicable. See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for residuals of a back injury is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


